This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STANDAGE FARMS, INC.,

 3          Plaintiff-Appellant,

 4 v.                                                                                     No. 32,362

 5 LUSK ONION INC.,

 6          Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF CURRY COUNTY
 8 Stephen K. Quinn, District Judge

 9 Denise J. Trujillo
10 Albuquerque, NM

11 for Appellant

12 Behles Law Firm
13 Jennie Deden Behles
14 Albuquerque, NM

15 for Appellee

16                                 MEMORANDUM OPINION

17 SUTIN, Judge.
 1        Plaintiff Standage Farms, Inc. appeals from the order on a motion to stay a

 2 registration of foreign judgment and to vacate said judgment. [RP 242] Plaintiff

 3 raises one issue on appeal: whether the district court exceeded the directions of the

 4 Mandate and Opinion of this Court upon remand following the previous appeal by

 5 making a determination of Plaintiff’s PACA status. [DS 3] PACA stands for the

 6 Perishable Agricultural Commodities Act, 7 U.S.C. §§ 499a-499t. [RP 180 (¶ 1)]

 7 This Court’s calendar notice proposed to affirm. [CN 1] Plaintiff has filed a

 8 memorandum in opposition that we have duly considered. [MIO] Unpersuaded,

 9 however, we affirm.

10 DISCUSSION

11        Plaintiff originally filed this action in New Mexico district court to register its

12 Oregon default judgment against Defendant. [RP 1] The district court’s order denied

13 Defendant’s amended motion to stay the registration of foreign judgment and to

14 vacate it. [RP 64] Defendant appealed from that order to this Court (No. 30,912).

15 [RP 66] This Court filed a Memorandum Opinion, reversing and remanding the case

16 back to the district court. [RP 91-97] In the Opinion, this Court noted that Defendant

17 had moved to vacate the default judgment entered by the Oregon court for lack of

18 personal jurisdiction and fraud, alleging specific facts to support these claims. [RP

19 96] We further noted that the district court did not reach the merits of Defendant’s


                                               2
 1 defenses and had ruled that Defendant should have asserted the defenses in the Oregon

 2 court. [Id.] “Because fraud and lack of jurisdiction are two grounds on which a

 3 party may collaterally attack a foreign judgment,” we reversed the district court’s

 4 order and remanded “for the district court to consider the merits of Defendant[’s]

 5 defenses.” [RP 96-97]

 6        On remand, the district court ruled that the Oregon court did have jurisdiction

 7 over Defendant and that its judgment “satisfies due process[.]” [RP 240] In addition,

 8 the district court ruled that Plaintiff’s judgment was not procured through fraud,

 9 because (1) Plaintiff had “disclosed the basis of the claims and the history of the N.M.

10 [b]ankruptcy proceedings to the court”; (2) Plaintiff did not “willfully misrepresent[]

11 its status as a claimant in the [b]ankruptcy” proceedings to the district court; and (3)

12 “[t]hroughout this matter, [Plaintiff] appears to have believed it was a PACA

13 claimant.” [Id.] The district court then ruled that Plaintiff was not entitled to enforce

14 its judgment in New Mexico, however, because (1) Plaintiff was not a PACA claimant

15 in the bankruptcy case (i.e., a creditor with priority claim status); (2) the bankruptcy

16 case was closed in a 2007 Final Decree without payment to Plaintiff; and therefore (3)

17 Plaintiff’s claim did not survive the entry of the Final Decree. [RP 241; see RP 240

18 (¶ i)] We affirm this ruling.




                                               3
 1        In this regard, although Plaintiff continues to contend that it is one of the Class

 2 5-B PACA claimants whose claim was not discharged in the bankruptcy final decree

 3 [MIO 1-2], as we stated in the calendar notice, the record proper indicates that the

 4 bankruptcy plan, which was approved by Plaintiff and the bankruptcy court in 2005,

 5 did not list Plaintiff as a PACA claimant. [RP 240 (¶¶ e, f, g); see also RP 218 (¶ e)

 6 (describing Class 5-A and Class 5-B creditors); RP 235 (showing creditor Central

 7 Produce as the only Class V-B (PACA) creditor; RP 237 (showing Plaintiff as a Class

 8 V-A unsecured creditor)].

 9        In this case, moreover, if Plaintiff survived Defendant’s collateral attack of the

10 Oregon judgment on the basis of lack of jurisdiction or fraud, the parties fully

11 recognized that Defendant’s next line of defense to enforcement in New Mexico was

12 whether Plaintiff’s judgment survived the 2007 Final Decree in the bankruptcy

13 proceedings. [RP 226 (stating that the plan “has been substantially consummated . . .

14 and that the estate has been fully administered”)] In this regard, we note that neither

15 Plaintiff nor Defendant challenge the merits of the district court’s rulings that the

16 Oregon court had jurisdiction over Defendant and that Plaintiff did not obtain the

17 Oregon judgment through fraud or misrepresentation, and accordingly, we do not

18 address the merits of the district court’s rulings on these issues. Moreover, the record

19 proper also reflects that the parties briefed the issue of whether Plaintiff’s judgment


                                               4
 1 survived the 2007 Final Decree prior to the New Mexico district court’s decision and

 2 order. [RP 180-88; RP 204 (¶ 10); RP 240-43]

 3       We hold that whether Plaintiff was a PACA creditor and whether Plaintiff’s

 4 claim survived the Final Decree in the bankruptcy proceedings to be enforceable in

 5 New Mexico, can be considered the merits of “Defendant’s defenses” for

 6 determination on remand pursuant to this Court’s Memorandum Opinion. [RP 96-97]

 7 The district court had the authority to decide this issue, and we affirm its

 8 determination on the merits.

 9 CONCLUSION

10       We affirm the district court’s decision and order as being within the parameters

11 of the order of remand set forth in this Court’s Memorandum Opinion.

12       IT IS SO ORDERED.


13                                        __________________________________
14                                        JONATHAN B. SUTIN, Judge


15 WE CONCUR:


16 _______________________________
17 CYNTHIA A. FRY, Judge


18 _______________________________
19 MICHAEL E. VIGIL, Judge

                                             5